Exhibit 13 CERTIFICATION OF THE COMPANY'S CO-CHIEF EXECUTIVE OFFICERS AS REQUIRED BY RULE 13a-14(b) OF THE SECURITIES EXCHANGE ACT AND SECTION 1 In connection with the Annual Report on Form 20-F of Ituran Location and Control Ltd. (the "Company") for the period ended December 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), each of the undersigned Co-Chief Executive Officers of the Company, certify that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 20, 2016 /s/ Eyal Sheratzky /s/ Nir Sheratzky Eyal Sheratzky Nir Sheratzky Co-Chief Executive Officer Co-Chief Executive Officer CERTIFICATION OF THE COMPANY'S CHIEF FINANCIAL OFFICER AS REQUIRED BY RULE 13a-14(b) OF THE SECURITIES EXCHANGE ACT AND SECTION 1 In connection with the Annual Report on Form 20-F of Ituran Location and Control Ltd. (the "Company") for the period ended December 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned Chief Financial Officer of the Company, certify that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 20, 2016 /s/ Eli Kamer Eli Kamer Chief Financial Officer
